


110 HR 5435 IH: DTV Border Fix

U.S. House of Representatives
2008-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5435
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2008
			Ms. Solis (for
			 herself, Mr. Rodriguez, and
			 Mrs. Capps) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To address the digital television transition in border
		  states.
	
	
		1.Short titleThis Act may be cited as the
			 DTV Border Fix
			 Act.
		2.Continuation of analog
			 broadcasting along common border with MexicoSection 309(j)(14) of the Communications Act
			 of 1934 (47 U.S.C. 309(j)(14)) is amended by adding at the end the
			 following:
			
				(D)Continuation of
				analog broadcasting along common border with Mexico
					(i)In
				generalNotwithstanding any
				other provision of this section, any television station that has been granted a
				full-power television broadcast license that authorizes analog television
				service prior to February 17, 2009, that is licensed by the Commission to serve
				communities located within 50 miles of the United States common border with
				Mexico, and that can establish to the satisfaction of the Commission that such
				station's continued broadcasting of television service in analog is in the
				public interest, shall during the period beginning on the date of enactment of
				the DTV Border Fix Act, and ending February 17, 2014—
						(I)be entitled to the renewal of such
				station's television broadcast license authorizing analog television service;
				and
						(II)operate such television service on a
				channel between 2 and 51.
						(ii)ConditionsThe rights, privileges, and obligations
				described under clause (i) shall only be extended if the following requirements
				are satisfied:
						(I)Any channel used for the distribution of
				analog television service shall not—
							(aa)prevent the auction of recovered spectrum
				pursuant to paragraph (15);
							(bb)prevent the use of recovered spectrum for
				any public safety service pursuant to section 337(a)(1); and
							(cc)encumber or interfere with any channel
				reserved for public safety use, as such channels are designated in ET Docket
				No. 97–157.
							(II)Each station
				described in clause (i) operates on its assigned analog channel, as of February
				16, 2009, if such channel—
							(aa)is
				between 2 and 51;
							(bb)has
				not previously been assigned to such station or any another station for digital
				operation after the digital transition required under subparagraph (A);
				and
							(cc)could be used by
				such station for broadcasting analog television service after the digital
				transition required under subparagraph (A) without causing interference to any
				previously authorized digital television stations.
							(III)If such station
				does not meet the requirements under subclause (II) for operation on its
				assigned analog channel, as of February 16, 2009, such station may request, and
				the Commission shall promptly act upon such request, to be assigned a new
				channel for broadcasting analog television service, provided that such newly
				requested channel shall—
							(aa)be
				between channels 2 and 51; and
							(bb)allow such
				station to operate on a primary basis without causing interference to—
								(AA)any other analog
				or digital television station; or
								(BB)any station
				licensed to operate in any other radio service that also operates on channels
				between 2 and 51.
								(iii)Mutually
				exclusive applicationsIf mutually exclusive applications are
				submitted for the right to use a channel in order to broadcast analog
				television service pursuant to this subparagraph, the Commission shall—
						(I)award the
				authority to use such channel for such purpose through the application of the
				procedures established under this section; and
						(II)give due
				consideration to any resolution procedures established by the
				Commission.
						.
		
